                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



     SHARON VERSAGGI,
                                      1:18-cv-14860-NLH
                         Plaintiff,
                                      OPINION
     v.

     COMMISSIONER OF SOCIAL
     SECURITY,
                        Defendant.


APPEARANCES:

ALAN H. POLONSKY
POLONSKY AND POLONSKY
512 S WHITE HORSE PIKE
AUDUBON, NJ 08106

       On behalf of Plaintiff

NAOMI B. MENDELSOHN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
6TH FLOOR
PHILADELPHIA, PA 19123

       On behalf of Defendant

HILLMAN, District Judge

       This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1   DIB is a program under the Social Security Act to provide
Act.    42 U.S.C. § 423, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of disability,

March 5, 2014.    For the reasons stated below, this Court will

reverse that decision and remand the matter for further

consideration consistent with this Opinion.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On February 11, 2015, Plaintiff Sharon Versaggi,

protectively filed an application for DIB, 2 alleging that she

became disabled on March 5, 2014.      Plaintiff claims that she can

no longer work as a pediatric nurse because of her bipolar

disorder and anxiety disorder.     After Plaintiff’s claim was

denied initially and upon reconsideration, Plaintiff requested a

hearing before an ALJ, which was held on August 11, 2017.     The

ALJ issued an unfavorable decision on September 21, 2017.

Plaintiff’s Request for Review of Hearing Decision was denied by



disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.


                                   2
the Appeals Council on August 23, 2018, making the ALJ’s

September 21, 2017 decision final.      Plaintiff brings this civil

action for review of the Commissioner’s decision.

II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.      Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”    42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).      Substantial evidence means

more than “a mere scintilla.”    Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).

      Substantial evidence means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.      See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

      A reviewing court has a duty to review the evidence in its

                                   3
totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”    Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.    Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

            Unless the [Commissioner] has analyzed all
            evidence and has sufficiently explained the
            weight he has given to obviously probative
            exhibits, to say that his decision is
            supported by substantial evidence approaches

                                  4
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).

     In terms of judicial review, a district court is not

“empowered to weigh the evidence or substitute its conclusions

for those of the fact-finder.”   Williams, 970 F.2d at 1182.

However, apart from the substantial evidence inquiry, a

reviewing court is entitled to satisfy itself that the

Commissioner arrived at his decision by application of the

proper legal standards.   Sykes, 228 F.3d at 262; Friedberg v.

Schweiker, 721 F.2d 445, 447 (3d Cir. 1983); Curtin v. Harris,

508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in


                                 5
death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).

     Under this definition, a Plaintiff qualifies as disabled

only if her physical or mental impairments are of such severity

that she is not only unable to perform her past relevant work,

but cannot, given her age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, she will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” she will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a

3 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Neither party states that
these amendments apply in this case.
                                 6
          continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work she has done in
          the past (“past relevant work”) despite the severe
          impairment, she will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not she is capable of
          performing other work which exists in the national
          economy. If she is incapable, she will be found
          “disabled.” If she is capable, she will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).



                                 7
     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity (“SGA”) since March 5, 2014.      At

step two, the ALJ found that Plaintiff’s impairments of bipolar

and anxiety were severe. 4   At step three, the ALJ determined that

Plaintiff’s severe impairments or her severe impairments in

combination with her other impairments did not equal the

severity of one of the listed impairments.    At step four, the

ALJ determined that Plaintiff’s residual functional capacity

(“RFC”) did not allow her to work her past job as a pediatric

nurse, but she was able to perform a full range of work at all

exertional levels, except that Plaintiff was limited to

performing simple, unskilled work.    At step five, upon

consideration of the testimony of a vocational expert, the ALJ

determined that significant jobs existed in the national economy

that Plaintiff was capable of performing, such as a telephone

order clerk, office helper, and hand packager.

     Plaintiff argues that the ALJ erred in four ways: (1) the

ALJ did not provide Plaintiff with a fair and impartial hearing;

(2) the ALJ’s finding at step three that none of Plaintiff’s

impairments equaled the listings is not supported by substantial




4 The Court notes that Plaintiff’s medical records evidence a
long history of major depression. Plaintiff does not challenge
the absence of that impairment at step two.
                                  8
evidence; (3) the ALJ’s finding as to Plaintiff’s RFC is not

supported by substantial evidence; and (4) the vocational

expert’s resources to support the ALJ’s finding that alternative

jobs existed that Plaintiff could perform do not constitute

substantial evidence.

     The Court finds that the ALJ erred at step three and in his

RFC analysis, and remand of the matter to the ALJ is warranted

for further consideration consistent with the Court’s findings

below. 5


5    The Court briefly disposes of Plaintiff’s two other bases
for appeal:

     First, Plaintiff claims that the ALJ did not provide her
with a fair and impartial hearing because he suggested
meditation and forgiveness to assist in Plaintiff’s treatment of
her mental disorders. Plaintiff has failed to demonstrate that
the ALJ’s comments rise to the level required for reversal on
this basis. See 20 C.F.R. § 416.1440 (“An administrative law
judge shall not conduct a hearing if he or she is prejudiced or
partial with respect to any party or has any interest in the
matter pending for decision.”); Hummel v. Heckler, 736 F.2d 91,
94 (3d Cir. 1984) (explaining that a biased judge results in a
violation of due process); Cates v. Commissioner of Social
Security, 752 F. App’x 917, 923 (11th Cir. 2018) (citing
Schweiker v. McClure, 456 U.S. 188, 196 (1982)) (“When such an
issue [of not receiving a full and fair hearing] is preserved,
we will presume that an ALJ - like other judicial or quasi-
judicial officers - is not biased, and it is the moving party’s
burden to show bias or some other reason for
disqualification.”). Moreover, Plaintiff does not show that she
presented this argument at the administrative level which is
required to advance that claim here. See Hummel, 736 F.2d at 94
(explaining that the factfinding with respect to claims of bias
take place at the agency level, judicial review of bias claims
take place in review proceedings under section 405(g), and if a
claimant had been aware of the facts giving rise to her claim of
bias during the administrative level she would be deemed to have
                                9
     The ALJ found at step three that Plaintiff’s mental

impairments were only mild or moderate, and they did not

markedly impact her functioning for a continuous period of at

least twelve months, which is required for a finding of

disability at step three.   20 C.F.R. § 404.1520(a)(iii).   The

ALJ only issued conclusory findings at this step, but indicated

that support for this finding was “fully discussed below.”    (R.

at 16.)   This Court finds that discussion insufficient under the

applicable standard to support the ultimate conclusion.

     At step four, after recounting some of the record evidence,

the ALJ concluded:

     After careful consideration of the evidence, the
     undersigned finds that the claimant's medically
     determinable impairments could reasonably be expected to
     cause the alleged symptoms; however, the claimant's
     statements concerning the intensity, persistence and
     limiting effects of these symptoms are not entirely
     consistent with the medical evidence and other evidence in
     the record for the reasons explained in this decision. To
     the claimant's credit, the claimant had a consistent work
     history prior to the claimant's onset date (Exhibit 4D).
     However, the claimant had stable mental status examinations


waived it by failing to raise it in the manner specified in 20
C.F.R. § 416.1440).

     Second, the Court rejects Plaintiff’s challenge to the
vocational expert’s testimony based on the statistics he used to
support the number of jobs in the national economy Plaintiff is
capable of performing. See Biestek v. Berryhill, 139 S. Ct.
1148, 1155 (U.S. 2019) (explaining that that VEs do not need to
provide an applicant with the data supporting their testimony
regarding suitable jobs and statistics to support a VE’s
testimony “clear (even handily so) the more-than-a-mere-
scintilla threshold”).


                                10
     in the record (Exhibit 10F, Exhibit 12F). Moreover, the
     claimant reported feeling better with a medication
     adjustment and continued to do well in her most recent
     appointment (Exhibit 12F, 23-25). Lastly, the claimant is
     still able to perform activities of daily living, as during
     her March 2015 consultative examination, the claimant said
     she can perform household chores, can perform personal
     grooming tasks, shops for groceries, and can drive (Exhibit
     7F). The above factors show that the claimant's impairments
     are not disabling.

(R. at 18-19.)

     With regard to the opinion evidence that the ALJ credited,

the ALJ found:

     As for the opinion evidence, the state medical consultants
     found the claimant could perform unskilled work (Exhibit
     lA, Exhibit 3A). Dr. Edward Baruch M.D. [a treating
     physician] found the claimant is stable to return to work
     (Exhibit 5F). Their opinions reflect the claimant's
     stabilization with medication and the normal mental status
     examinations in the record (Exhibit l0F, Exhibit 12F).
     Therefore, these opinions are granted significant weight.

(R. at 19.)

     With regard to the remainder of Plaintiff’s treating

physicians’ opinions and the other opinions of the consultative

examiners, the ALJ found:

     Multiple people found a disabling level of impairments. The
     claimants' mother submitted multiple letters, the claimant
     is having trouble with concentration, managing her daily
     routine, and requires daily help (Exhibit 14E, Exhibit
     15E). Dr. Edward Baruch M.D. [a treating physician] found
     moderate to marked mental limitations and severe depression
     (Exhibit 6F). Dr. Robert Waters Ph.D. [a consultative
     medical examiner] found that the claimant has significant
     obstacles adapting to a typical work environment (Exhibit
     7F). Dr. Nicole Post M.D. [a treating physician] found the
     claimant has multiple marked mental limitations, can be on
     task less than 80 percent of the day, and will be absent
     four or more days per month (Exhibit 11F). Dr. Nicole Post

                               11
     M.D. found marked or extreme mental limitations in a
     separate opinion (Exhibit 13F). Their opinions are
     contradicted by the claimant's self-reported improvement
     with medication (Exhibit l0F, Exhibit 12F). Their opinions
     are contradicted by evidence of stable mental status
     examinations in the record (Exhibits 7F, 10F, 12F, 14F).
     Therefore, their opinions are granted little weight.

(Id.)

     The above findings demonstrate the ALJ concluded that

Plaintiff’s periods of stability overrode her periods of

instability such that Plaintiff’s mental impairments had not

lasted, or could not be expected to last, for a continuous

period of not less than 12 months, so as to render her not

disabled.   See 42 U.S.C. § 1382c(a)(3)(A).   The evidence the ALJ

relied upon does not support that conclusion.   Moreover, the

ALJ’s discounting of almost all medical opinions, including

those of Plaintiff’s treating physicians, is contrary to Third

Circuit and Supreme Court precedent.

     The ALJ cites to several pieces of evidence that show

Plaintiff was mentally stable when properly medicated and during

those periods capable of performing daily activities.   The ALJ

first cites to Exhibits 10F and 12F generally without specific

record citations to support the finding that Plaintiff had

stable mental examinations.   These exhibits, however, are

voluminous (Exhibit 10F is 153 pages, and Exhibit 12F is 54

pages) and they encompass treatment notes by the Center for

Family Guidance over an extensive period of time (October 7,

                                12
2014 through January 6, 2017).    While these records contain

episodes when Plaintiff reported “feeling better,” which the

Court presumes the ALJ intended to reference to support of his

conclusion that Plaintiff’s condition was stable with treatment,

the bulk of the medical records do not support that finding.

     Plaintiff experienced her first episode of depression in

1992 at age 28.   (R. at 592.)   The more recent records relating

to Plaintiff’s disability claim evidence Plaintiff’s struggles

with depression and anxiety when she started treatment at the

Center for Family Guidance in October 2014.     By November 2015,

Plaintiff reported feeling a little better (R. at 660-664), but

by January 2016, Plaintiff reported increased depression and

increasing anxiety.    (R. at 666.)   Plaintiff’s mental state is

listed as “anxious, sad” and “depressed and tearful” through her

10-week, in-patient admission to Princeton House which ended in

May 2016, after which Plaintiff reported that it “doesn’t feel

it helped at all.”    (R. at 696.)

     On May 4, 2016, Plaintiff’s treating physician, Nicole

Post, M.D., noted that Plaintiff was “doing poorly,” and

indicated that they would try a medication adjustment to “ER

lithium.”   (R. at 698.)   In June 2016, Plaintiff reported doing

better (R. at 708), but by July 2016, Plaintiff became

hypomanic, which required another adjustment to her lithium

dosage (R. at 712).    By November 2016, Plaintiff reported

                                 13
feeling more depressed (R. at 764), “not doing well,” and was

“much more depressed” (R. at 768).    Plaintiff is still listed as

“depressed” in January 2017.    (R. at 773.)    These records do not

support the ALJ’s finding that Plaintiff was mentally stable

with treatment continuously for more than 12 months.

     Similar to the Center for Family Guidance progress notes,

the ALJ cited generally to 66 pages of progress notes from

Psychiatric and Addiction Services of Southern New Jersey

authored by Edward Baruch M.D. (Exhibit 5F), which span from

March 19, 2014 through February 15, 2015, to support the finding

Plaintiff was stable to return to work.    On page 19 in a letter

dated October 23, 2014, Dr. Baruch wrote that Plaintiff was

medically stable to return to work, with a recommended start of

no more than 24 hours a week, with two twelve-hour shifts being

acceptable. 6   (R. at 396.)   But, on September 4, 2014, Dr.

Baruch wrote a note that Plaintiff was unable to work.      (R. at

413.)   Both of these notes were written at the request of

Plaintiff for her employer.    (R. at 414.)    Additionally, on


6 The ALJ relies upon this letter to support his conclusion that
Plaintiff retained the RFC to perform a full range of work. (R.
at 19.) SSR 96-8p provides, however, that the “RFC is an
assessment of an individual’s ability to do sustained work-
related physical and mental activities in a work setting on a
regular and continuing basis. A ‘regular and continuing basis’
means 8 hours a day, for 5 days a week, or an equivalent work
schedule.” Dr. Baruch’s note that permits Plaintiff to work no
more than 24 hours a week does not meet the 40 hour per week
requirement.
                                 14
March 12, 2015, Dr. Baruch completed a medical source statement

that related that Plaintiff had suffered from major depression,

recurrent depression, and impaired cognition for over 20 years,

and her activities of daily living have shown a decline from

January to February 2015 (Exhibit 6F).    (R. at 445-448.)   Dr.

Baruch’s progress notes do not support the ALJ’s finding that

Plaintiff remained stable with treatment continuously for more

than 12 months.

     Other in-patient and intense out-patient treatment notes

also demonstrate sporadic periods of medication-controlled

stability (Exhibit 2F, 3F, 4F), but both before and after those

treatments, the records demonstrate instability, as set forth

above.

     In addition to those records, the ALJ cites to Exhibit 14F

to “contradict” the medical evidence about Plaintiff’s disabling

levels of impairments.   (R. at 19.)   Exhibit 14F is the record

of Plaintiff’s 10-week in-patient treatment at Princeton House

from February 23, 2016 through April 2, 2016.    (R. at 790-849.)

The ALJ does not specify where in those treatment notes it

reports that Plaintiff is stable, but ostensibly it must be at

Plaintiff’s discharge.   As Dr. Post noted, however, Plaintiff

reported that the in-patient treatment did not really help, and

within a few months of her in-patient treatment, she was not

doing well and was much more depressed.

                                15
     Thus, it is clear that Plaintiff’s medical records cited by

the ALJ do not support the ALJ’s determination they “evidence []

an improvement in the claimant’s condition and stable mental

status examinations with treatment.”    (R. at 19.)   Critically,

the ALJ does not cite to any treating or consultative physician

who made that same finding.    Instead, the ALJ rejects the

“multiple people” who found Plaintiff to have “a disabling level

of impairments,” including three state consultants and two of

Plaintiff’s treating physicians. (Id.)

     In making the RFC assessment an ALJ is required to consider

all evidence before him.    “In doing so, an ALJ may not make

speculative inferences from medical reports,” he is “not free to

employ his own expertise against that of a physician who

presents competent medical evidence,” and “[w]hen a conflict in

the evidence exists, the ALJ may choose whom to credit but

cannot reject evidence for no reason or for the wrong reason.”

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (citation

omitted).   Additionally, a treating physician’s opinions are

typically entitled to “great weight,” and an ALJ may only reduce

his reliance upon a treating physician’s opinions if those

opinions are inconsistent with other medical evidence, and if he

explains his reasoning.    Id. at 439 (“[A]n ALJ is permitted to

accept or reject all or part of any medical source's opinion, as

long as the ALJ supports his assessment with substantial

                                 16
evidence.”); Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)

(“We are also cognizant that when the medical testimony or

conclusions are conflicting, the ALJ is not only entitled but

required to choose between them. . . . [W]e need from the ALJ

not only an expression of the evidence s/he considered which

supports the result, but also some indication of the evidence

which was rejected.”).

     Moreover, the ALJ cannot substitute his own lay opinion

that Plaintiff exhibited extended and longitudinal mental

stability with proper medication over essentially all of the

evidence in the record that demonstrates otherwise. 7   See Morales

v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (finding that the ALJ

improperly supplanted the opinions of the plaintiff’s treating

and examining physicians with his personal observation and

speculation, and directing that “in choosing to reject the

treating physician’s assessment, an ALJ may not make speculative

inferences from medical reports and may reject a treating

physician’s opinion outright only on the basis of contradictory

medical evidence and not due to his or her own credibility

judgments, speculation or lay opinion” (citations and quotations

omitted)).   Significantly, the “principle that an ALJ should not


7 Appendix 1 to Subpart P of Part 404 - Listing of Impairments,
12.00 Mental Disorders, provides, “Longitudinal medical evidence
can help us learn how you function over time, and help us
evaluate any variations in the level of your functioning.”
                                17
substitute his lay opinion for the medical opinion of experts is

especially profound in a case involving a mental disability.”

Id. at 319.

     The ALJ must therefore restart the five-step analysis at

step three.   At step three, an ALJ must consider whether a

claimant’s severe impairment meets or equals a listed impairment

in Appendix 1 to Subpart P of Part 404 - Listing of Impairments,

12.00 Mental Disorders. 8   Part of that assessment is determining

whether a claimant’s mental disorder results in extreme

limitation of one, or marked limitation of two, paragraph B

areas of mental functioning, which include: (1) understand,

remember, or apply information; (2) interact with others; (3)

concentrate, persist, or maintain pace; and (4) adapt or manage

oneself.   A marked limitation is where a claimant’s functioning

in an area independently, appropriately, effectively, and on a

sustained basis is seriously limited.    An extreme limitation is

where a claimant is not able to function in an area

independently, appropriately, effectively, and on a sustained

basis.

     In his step three determination, the ALJ made conclusions


8 The SSA published new rules updating the evaluation of mental
impairments at step three. Those amendments were effective to
pending claims as of January 17, 2017, and are therefore
applicable to Plaintiff’s disability claim. See Revised Medical
Criteria for Evaluating Mental Disorders, 81 F.R. 66137 (Sept.
26, 2016).
                                 18
without explanation as to Plaintiff’s limitations in the areas

of mental functioning.    The ALJ found: (1) moderate limitation

in Plaintiff’s ability to understand, remember, or apply

information; (2) mild limitation in Plaintiff’s ability to

interact with others; (3) moderate limitation in Plaintiff’s

ability to concentrate, persist, or maintain pace; and (4)

moderate limitation in Plaintiff’s ability to adapt or manage

oneself.   (R. at 16.)   The ALJ noted that he relied upon his

analysis in determining Plaintiff’s RFC to support his step

three findings.   That independently is not error so long as the

RFC determination is correct, 9 but here it is not.

     The ALJ erred in his step three findings and RFC

determination by failing to cite to specific record evidence

that supports his conclusions.    On remand, the ALJ must point to

specific evidence that “reflects the overall degree to which

[Plaintiff’s] mental disorder interferes” with each area of

mental functioning, because the “degree of limitation is how we

document our assessment of your limitation when using the area

of mental functioning independently, appropriately, effectively,

and on a sustained basis.”    20 CFR, Part 404, Subpart P,




9 Jones v. Barnhart, 364 F.3d 501, 504–05 (3d Cir. 2004)
(explaining that an ALJ’s step three analysis is proper when the
“decision, read as a whole, illustrates that the ALJ considered
the appropriate factors in reaching the conclusion that” a
claimant does not meet the requirements for any listing).
                                 19
Appendix 1.

                           CONCLUSION

     For the reasons expressed above, the decision of the ALJ is

not supported by substantial evidence and must be reversed.     The

matter shall be remanded for further consideration consistent

with this Opinion.

     An accompanying Order will be issued.



Date: October 22, 2019                s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               20
